75 F.3d 880
64 USLW 2627
In re CONTINENTAL AIRLINES:  NationsBank of Tennessee, N.A.,f/k/a NationsBank of Tennessee, as Collateral Trustee undera Secured Equipment Indenture and Lease Agreement datedMarch 15, 1987 ("NationsBank");  New Jersey National Bank,as successor by merger to Constellation Bank, N.A., f/k/aNational State Bank of Elizabeth, N.J.;  Harris Trust andSavings Bank;  and Boatman's First National Bank ofOklahoma, as First, Second and Third Priority SecuredEquipment Certificates Trustees thereunder, respectively(the "Series Trustees" and, collectively with NationsBank,the "Trustees"), Appellants.
No. 94-7748.
United States Court of Appeals,Third Circuit.
March 27, 1996.

1
Present: SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD, ALITO, LEWIS, McKEE and SAROKIN, and SEITZ,* Circuit Judges.


2
A majority of the active judges having voted for rehearing in banc in the above appeal, it is


3
ORDERED that the Clerk of this Court vacate the panel's opinion and judgment dated February 7, 1996, and list the above case for rehearing in banc on May 14, 1996.



*
 as to panel rehearing only